DETAILED ACTION
This office action is in response to the communication received on 06/16/2022 concerning application no. 16/069,082 filed on 07/10/2018.
Claims 1-25 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that the term “an imaging probe” is not indefinite and it is irrelevant wither the probe is of the first or second modality or to another modality and the claims are reciting the positioning of the probe in the fused image and it is not dependent on how the image is created.
Examiner respectfully disagrees. It is relevant to know what modality the imaging probe is associated to. The claims in their present form are teaching that the fused images have orientation angles and coordinate information. This associated information affects the imaging probe. If the probe is of one of the first two modalities, the projection of that modality’s image will be projected off the probe and will provide the basis of where the annotation is located and may not necessitate a complete overlap and may require further image transformation of the probe’s modality. In the case that the probe is of another modality that is not of the first two modalities, the fused image can be an overlayed image and the annotation is not dependent or related to the probe position. Each of these interpretations would have a different annotation position, and thereby a different maintenance of the probe at an assigned view. Contrary to Applicant’s argument that the fused image is not related to the assigned view of the probe, the claim states “maintain an imaging probe at an assigned view of the target region in the fused image based on: () the geometric information included in the annotation in the fused image, including the coordinate position of the target region of the anatomy included in the geometric information and the orientation angle of the target region of the anatomy included in the geometric information”.
Examiner respectfully maintains the rejection.

Applicant’s arguments, see page 9, filed 06/16/2016, with respect to 112(b) rejection of claim 10, 18, and 25 have been fully considered and are persuasive.  The 112(b) rejection of claim 10 has been withdrawn.

Applicant’s arguments with respect to claims 1, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “geometric information about the target region of the anatomy includes a coordinate position of the target region of the anatomy and an orientation angle of the target region of the anatomy” (Claims 1, 12, and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 6, recite “coordinate position”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what coordinates the position is associated to. The claims could be regarding position in relation to a local coordinate system of one of the two modalities. Another interpretation is that the position is in relation to a global coordinate system. A third interpretation is that the claims are broadly referring to Cartesian coordinates or polar coordinate systems.
For purposes of examination, the Office is considering the coordinate position to be Cartesian coordinates. Note: There is further mention of coordinate position in the claim and should be similarly addressed.
Lines 7, recite “orientation angle of the target region of the anatomy”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the angular orientation is in reference to. An angle is “the figure formed by two lines extending from the same point” (Link: https://www.merriam-webster.com/dictionary/angle). The claims fail to disclose what lines or axis or even frame of reference the angle is being defined by. The angular orientation could be defined by a longitudinal axis of the anatomy with respect to a variety of elements such as the imaging probe, one of the two modality systems, the horizontal boundary of an image, or the vertical boundary of an image. Each of these angular relationships would yield different values and would alter what the annotation contains and how the assigned view is guided.
For purposes of examination, the Office is considering the orientation angle to be with respect to a standardized reference frame. Note: There is further mention of coordinate position in the claim and should be similarly addressed.
Lines 11-12, recite “an imaging probe”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the imaging probe is of the first or second modality or is an entirely separate imaging probe that is not associated to the first two modalities.
For purposes of examination, the Office is considering the imaging probe to be one of the first or second modalities.

Claim 12 is indefinite for the following reasons:
Lines 9, recite “coordinate position”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what coordinates the position is associated to. The claims could be regarding position in relation to a local coordinate system of one of the two modalities. Another interpretation is that the position is in relation to a global coordinate system. A third interpretation is that the claims are broadly referring to Cartesian coordinates or polar coordinate systems.
For purposes of examination, the Office is considering the coordinate position to be Cartesian coordinates. Note: There is further mention of coordinate position in the claim and should be similarly addressed.
Lines 9, recite “orientation angle of the target region of the anatomy”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the angular orientation is in reference to. An angle is “the figure formed by two lines extending from the same point” (Link: https://www.merriam-webster.com/dictionary/angle). The claims fail to disclose what lines or axis or even frame of reference the angle is being defined by. The angular orientation could be defined by a longitudinal axis of the anatomy with respect to a variety of elements such as the imaging probe, one of the two modality systems, the horizontal boundary of an image, or the vertical boundary of an image. Each of these angular relationships would yield different values and would alter what the annotation contains and how the assigned view is guided.
For purposes of examination, the Office is considering the orientation angle to be with respect to a standardized reference frame. Note: There is further mention of coordinate position in the claim and should be similarly addressed.

Claim 20 is indefinite for the following reasons:
Lines 5-6, recite “coordinate position”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what coordinates the position is associated to. The claims could be regarding position in relation to a local coordinate system of one of the two modalities. Another interpretation is that the position is in relation to a global coordinate system. A third interpretation is that the claims are broadly referring to Cartesian coordinates or polar coordinate systems.
For purposes of examination, the Office is considering the coordinate position to be Cartesian coordinates. Note: There is further mention of coordinate position in the claim and should be similarly addressed.
Lines 6, recite “orientation angle of the target region of the anatomy”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the angular orientation is in reference to. An angle is “the figure formed by two lines extending from the same point” (Link: https://www.merriam-webster.com/dictionary/angle). The claims fail to disclose what lines or axis or even frame of reference the angle is being defined by. The angular orientation could be defined by a longitudinal axis of the anatomy with respect to a variety of elements such as the imaging probe, one of the two modality systems, the horizontal boundary of an image, or the vertical boundary of an image. Each of these angular relationships would yield different values and would alter what the annotation contains and how the assigned view is guided.
For purposes of examination, the Office is considering the orientation angle to be with respect to a standardized reference frame. Note: There is further mention of coordinate position in the claim and should be similarly addressed.
Lines 10, recite “an imaging probe”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the imaging probe is of the first or second modality or is an entirely separate imaging probe that is not associated to the first two modalities.
For purposes of examination, the Office is considering the imaging probe to be one of the first or second modalities.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9, 12, 14-15, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic et al. ("Model-Based Fusion of CT and Non-Contrasted 3D C-Arm CT: Application to Transcatheter Valve Therapies", 2012, IEEE, pages 1192-1195) in view of Creighton, IV et al. (PGPUB No. US 2009/0062646) further in view of Wang (PGPUB No. US 2005/0228365).

Regarding claim 1, Grbic teaches an imaging system for imaging an anatomy of a subject, the imaging system comprising: 
an annotation processor configured to generate an annotation that includes geometric information about a target region of the anatomy in an image of a first imaging modality and/or an image of a second imaging modality, wherein the geometric information about the target region of the anatomy includes a coordinate position of the target region of the anatomy and an orientation angle of the target region of the anatomy (Paragraph 1 of the Experimental Results teaches that the model is based off data sets and bounding boxes that have been annotated. Paragraphs 1-2 of the Trachea Modeling and Estimation teaches that the bounding boxes are utilizing cartesian space and utilizing the position and orientation space. See Eq. 1. Fig. 1 further shows the fused image where the model is present in the overlayed images and also shown with respect to a frame of reference1 in the bottom right. Paragraph 3 of the Introduction teaches that the models can be done with TEE ultrasound that is fused to CT image data. Paragraph 2 of the Introduction teaches that the models are based on pre-operative data of the TEE and are used in relation to the CT. Fig. 3 shows fused images with the model marking the aortic valve. Table 3 further teaches, beyond the global position with orientation and coordinate information, the angular relationship to the C-arm of the CT device is determined. A processor is inherently present in CT and the computers used for computer modelling as that is what facilitates the logic functions of the computer); 
a registration processor configured to fuse the image of the first imaging modality and the image of the second imaging modality to provide a fused image that includes the annotation (Fig. 1 provides a fused image with the aortic and mitral valve models. Paragraph 1 of the Experimental Results teaches that the model is based off data sets and bounding boxes that have been annotated. Paragraphs 1-2 of the Trachea Modeling and Estimation teaches that the bounding boxes are utilizing cartesian space and utilizing the position and orientation space. See Eq. 1. Fig. 1 further shows the fused image where the model is present in the overlayed images and also shown with respect to a frame of reference2 in the bottom right. Paragraph 3 of the Introduction teaches that the models can be done with TEE ultrasound that is fused to CT image data. Paragraph 2 of the Introduction teaches that the models are based on pre-operative data of the TEE and are used in relation to the CT. Fig. 3 shows fused images with the model marking the aortic valve. Table 3 further teaches, beyond the global position with orientation and coordinate information, the angular relationship to the C-arm of the CT device is determined. A processor is inherently present in CT and the computers used for computer modelling as that is what facilitates the logic functions of the computer); and
the geometric information included in the annotation in the fused image, including the coordinate position of the target region of the anatomy included in the geometric information and the orientation angle of the target region of the anatomy included in the geometric information (Fig. 1 provides a fused image with the aortic and mitral valve models. Paragraph 1 of the Experimental Results teaches that the model is based off data sets and bounding boxes that have been annotated. Paragraphs 1-2 of the Trachea Modeling and Estimation teaches that the bounding boxes are utilizing cartesian space and utilizing the position and orientation space. See Eq. 1. Fig. 1 further shows the fused image where the model is present in the overlayed images and also shown with respect to a frame of reference3 in the bottom right. Paragraph 3 of the Introduction teaches that the models can be done with TEE ultrasound that is fused to CT image data. Paragraph 2 of the Introduction teaches that the models are based on pre-operative data of the TEE and are used in relation to the CT. Fig. 3 shows fused images with the model marking the aortic valve. Table 3 further teaches, beyond the global position with orientation and coordinate information, the angular relationship to the C-arm of the CT device is determined. A processor is inherently present in CT and the computers used for computer modelling as that is what facilitates the logic functions of the computer).
However, Grbic is silent regarding an imaging system, comprising:
a robot guidance processor configured to guide a robot to position and maintain an imaging probe an assigned view of the target region in the fused image based on: (i) the geometric information included in the annotation in the fused image, and (ii) a measured position of the robot.
In an analogous imaging field of endeavor, regarding x-ray and ultrasound fusion for cardiac imaging, Creighton, IV teaches a system, comprising:
a robot guidance processor configured to guide a robot to position and maintain an imaging probe an assigned view of the target region in the fused image based on: (i) the geometric information included in the annotation in the fused image (Paragraph 0080 teaches that the orientation and the position of the ultrasound catheter can be manipulated by robotic means. This navigation is done to ensure a view of the ultrasound catheter such that the medical device is always within its field of view. Paragraph 0074 teaches that the observation and identification to maintain the view is done with the x-ray imaging system that is able to localize the distal end of the medical device in relation to anatomical landmarks and with a frame of reference. Fig. 17 shows a fused image with a medical device in its field of view while present in the heart. Paragraph 0075 teaches that the ultrasound image plane can be fused with an x-ray image. Paragraph 0075 teaches that the location of the anatomical features or the tip of the medical device can be marked directly on the ultrasound image and the image can be fused with x-ray images. Paragraph 0067 teaches that the operating region for the catheter to be placed in is the heart. A processor is inherently present in computer systems to perform the computation tasks for image processing and data manipulation).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grbic with Creighton, IV’s teaching of robot guidance to maintain an assigned view. The combination would implement the annotations of Grbic, with its angular and position coordinate information, and incorporating it to Creighton, IV’s utilization of robotic control based on annotation information. That is, the elaborated annotation form is input to perform robotic control. Such an input is a mere computation performance that can be done with programming. This modified system would provide the user with the ability to navigate with respect to marked anatomical points or medical devices (Paragraph 0078 of Creighton, IV). Furthermore, the ultrasound image is placed in anatomical context and provides extra detail (Paragraph 0079 of Creighton, IV).
However, Creighton, IV is silent regarding a system, comprising:
a robot guidance processor configured to guide a robot to position and maintain an imaging probe an assigned view of the target region in the fused image based on: (ii) a measured position of the robot.
In an analogous imaging field of endeavor, regarding cardiac ultrasound imaging, Wang teaches a system, comprising:
a robot guidance processor configured to guide a robot to position and maintain an imaging probe an assigned view of the target region in the fused image based on: (ii) a measured position of the robot (Abstract teaches a robotically controlled endoscope can be used in cardiac procedures with user inputs. Paragraph 0100 teaches that the position values are obtained with the position sensors located on the robotic arm. Paragraphs 0100 and 0104 teach that the instrumental position and orientation is determined by the position sensors of the robot. Paragraph 0063 teaches that the robot’s arm is able to hold and position the endoscope. A processor is inherently present in computer systems to perform the computation tasks for image processing and data manipulation).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grbic and Creighton, IV with Wang’s teaching of robot guidance based on robot position. It would be obvious to one with ordinary skill in the art that the positional tracking of the robot could be incorporated into the coordinate systems of Mountney and Creighton, IV. Such a position tracking would precision control in an imaging environment that uses two imaging modalities. This modified apparatus would provide the user with the ability to perform minimally invasive surgical procedures (Paragraph 0014 of Wang). Furthermore, the modification would allow for additional degrees of freedom for more dexterous and precise control (Paragraph 0011 of Wang).

Regarding claim 2, modified Grbic teaches the system in claim 1, as discussed above.
	Grbic further teaches a system, wherein the first imaging modality comprises an x-ray system and the second imaging modality comprises an ultrasound system (Paragraph 3 of the Introduction teaches that the models can be done with TEE ultrasound that is fused to CT image data. Paragraph 2 of the Introduction teaches that the models are based on pre-operative data of the TEE and are used in relation to the CT).

Regarding claim 3, modified Grbic teaches the system in claim 2, as discussed above.
	Grbic further teaches a system, wherein the ultrasound system comprises a transesophageal echocardiography system (Paragraph 3 of the Introduction teaches that the models can be done with TEE ultrasound that is fused to CT image data. Paragraph 2 of the Introduction teaches that the models are based on pre-operative data of the TEE and are used in relation to the CT).

Regarding claim 5, modified Grbic teaches the system in claim 1, as discussed above.
Grbic further teaches a system, wherein the annotation processor is configured to generate the annotation to be associated with a physical feature of the target region of the anatomy in the image of the first imaging modality and/or the image of the second imaging modality (Fig. 1 provides a fused image with the aortic and mitral valve models. Paragraph 1 of the Experimental Results teaches that the model is based off data sets and bounding boxes that have been annotated. Paragraphs 1-2 of the Trachea Modeling and Estimation teaches that the bounding boxes are utilizing cartesian space and utilizing the position and orientation space. See Eq. 1. Fig. 1 further shows the fused image where the model is present in the overlayed images and also shown with respect to a frame of reference4 in the bottom right. Paragraph 3 of the Introduction teaches that the models can be done with TEE ultrasound that is fused to CT image data. Paragraph 2 of the Introduction teaches that the models are based on pre-operative data of the TEE and are used in relation to the CT. Fig. 3 shows fused images with the model marking the aortic valve. Table 3 further teaches, beyond the global position with orientation and coordinate information, the angular relationship to the C-arm of the CT device is determined. A processor is inherently present in CT and the computers used for computer modelling as that is what facilitates the logic functions of the computer).  

Regarding claim 7, modified Grbic teaches the system in claim 5, as discussed above.
Grbic further teaches a system, wherein the annotation includes a geometric shape, a contour, a measurement, any combination thereof (Fig. 1 provides a fused image with the aortic and mitral valve models. Paragraph 1 of the Experimental Results teaches that the model is based off data sets and bounding boxes that have been annotated. Paragraphs 1-2 of the Trachea Modeling and Estimation teaches that the bounding boxes are utilizing cartesian space and utilizing the position and orientation space. See Eq. 1. Fig. 1 further shows the fused image where the model is present in the overlayed images and also shown with respect to a frame of reference5 in the bottom right. Paragraph 3 of the Introduction teaches that the models can be done with TEE ultrasound that is fused to CT image data. Paragraph 2 of the Introduction teaches that the models are based on pre-operative data of the TEE and are used in relation to the CT. Fig. 3 shows fused images with the model marking the aortic valve. Table 3 further teaches, beyond the global position with orientation and coordinate information, the angular relationship to the C-arm of the CT device is determined. A processor is inherently present in CT and the computers used for computer modelling as that is what facilitates the logic functions of the computer).  

Regarding claim 9, modified Grbic teaches the system in claim 5, as discussed above.
Grbic further teaches a system, further comprising an interface for a user to manually generate the annotation in the image of the first imaging modality and/or the image of the second imaging modality (Paragraph 1 of the Experimental Results teaches that the model is based off data sets and bounding boxes that have been annotated and users are able to input the placement of bounding boxes and anatomical landmarks that establish the model).

Regarding claim 12, Grbic teaches an imaging system, comprising: 
a first imaging modality comprising an x-ray system and a second imaging modality comprising an ultrasound system that includes a transesophageal echocardiography probe (Paragraph 3 of the Introduction teaches that the models can be done with TEE ultrasound that is fused to CT image data. Paragraph 2 of the Introduction teaches that the models are based on pre-operative data of the TEE and are used in relation to the CT. Fig. 3 shows fused images with the model marking the aortic valve); 
a processor and a non-transitory memory storing instructions (A processor and non-transitory memory is inherently present in CT and the computers used for computer modelling as that is what facilitates the logic functions of the computer) that, when executed by the processor, cause the processor to: 
generate an annotation that includes geometric information about a target region of an anatomy in an image of the first imaging modality and/or an image of the second imaging modality, wherein the geometric information about the target region of the anatomy includes a coordinate position of the target region of the anatomy and an orientation angle of the target region of the anatomy (Paragraph 1 of the Experimental Results teaches that the model is based off data sets and bounding boxes that have been annotated. Paragraphs 1-2 of the Trachea Modeling and Estimation teaches that the bounding boxes are utilizing cartesian space and utilizing the position and orientation space. See Eq. 1. Fig. 1 further shows the fused image where the model is present in the overlayed images and also shown with respect to a frame of reference  in the bottom right. Paragraph 3 of the Introduction teaches that the models can be done with TEE ultrasound that is fused to CT image data. Paragraph 2 of the Introduction teaches that the models are based on pre-operative data of the TEE and are used in relation to the CT. Fig. 3 shows fused images with the model marking the aortic valve. Table 3 further teaches, beyond the global position with orientation and coordinate information, the angular relationship to the C-arm of the CT device is determined. A processor is inherently present in CT and the computers used for computer modelling as that is what facilitates the logic functions of the computer); 
fuse the image of the first imaging modality and the image of the second imaging modality to provide a fused image that includes the annotation (Fig. 1 provides a fused image with the aortic and mitral valve models. Paragraph 1 of the Experimental Results teaches that the model is based off data sets and bounding boxes that have been annotated. Paragraphs 1-2 of the Trachea Modeling and Estimation teaches that the bounding boxes are utilizing cartesian space and utilizing the position and orientation space. See Eq. 1. Fig. 1 further shows the fused image where the model is present in the overlayed images and also shown with respect to a frame of reference  in the bottom right. Paragraph 3 of the Introduction teaches that the models can be done with TEE ultrasound that is fused to CT image data. Paragraph 2 of the Introduction teaches that the models are based on pre-operative data of the TEE and are used in relation to the CT. Fig. 3 shows fused images with the model marking the aortic valve. Table 3 further teaches, beyond the global position with orientation and coordinate information, the angular relationship to the C-arm of the CT device is determined. A processor is inherently present in CT and the computers used for computer modelling as that is what facilitates the logic functions of the computer); and
the geometric information included in the annotation in the fused image, including the coordinate position of the target region of the anatomy included in the geometric information and the orientation angle of the target region of the anatomy included in the geometric information (Fig. 1 provides a fused image with the aortic and mitral valve models. Paragraph 1 of the Experimental Results teaches that the model is based off data sets and bounding boxes that have been annotated. Paragraphs 1-2 of the Trachea Modeling and Estimation teaches that the bounding boxes are utilizing cartesian space and utilizing the position and orientation space. See Eq. 1. Fig. 1 further shows the fused image where the model is present in the overlayed images and also shown with respect to a frame of reference  in the bottom right. Paragraph 3 of the Introduction teaches that the models can be done with TEE ultrasound that is fused to CT image data. Paragraph 2 of the Introduction teaches that the models are based on pre-operative data of the TEE and are used in relation to the CT. Fig. 3 shows fused images with the model marking the aortic valve. Table 3 further teaches, beyond the global position with orientation and coordinate information, the angular relationship to the C-arm of the CT device is determined. A processor is inherently present in CT and the computers used for computer modelling as that is what facilitates the logic functions of the computer).
However, Grbic is silent regarding an imaging system, comprising:
guide a robot to position and maintain the transesophageal echocardiography probe at an assigned view of the target region in the fused image based on: (i) the geometric information included in the annotation in the fused image, and (ii) a measured position of the robot.
In an analogous imaging field of endeavor, regarding x-ray and ultrasound fusion for cardiac imaging, Creighton, IV teaches a system, comprising:
In an analogous imaging field of endeavor, regarding x-ray and ultrasound fusion for cardiac imaging, Creighton, IV teaches a system, comprising:
guide a robot to position and maintain the transesophageal echocardiography probe at an assigned view of the target region in the fused image based on: (i) the geometric information included in the annotation in the fused image (Paragraph 0080 teaches that the orientation and the position of the ultrasound catheter can be manipulated by robotic means. This navigation is done to ensure a view of the ultrasound catheter such that the medical device is always within its field of view. Paragraph 0074 teaches that the observation and identification to maintain the view is done with the x-ray imaging system that is able to localize the distal end of the medical device in relation to anatomical landmarks and with a frame of reference. Fig. 17 shows a fused image with a medical device in its field of view while present in the heart. Paragraph 0075 teaches that the ultrasound image plane can be fused with an x-ray image. Paragraph 0075 teaches that the location of the anatomical features or the tip of the medical device can be marked directly on the ultrasound image and the image can be fused with x-ray images. Paragraph 0067 teaches that the operating region for the catheter to be placed in is the heart. A processor is inherently present in computer systems to perform the computation tasks for image processing and data manipulation).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grbic with Creighton, IV’s teaching of robot guidance to maintain an assigned view. The combination would implement the annotations of Grbic, with its angular and position coordinate information, and incorporating it to Creighton, IV’s utilization of robotic control based on annotation information. That is, the elaborated annotation form is input to perform robotic control. Such an input is a mere computation performance that can be done with programming.  This modified system would provide the user with the ability to navigate with respect to marked anatomical points or medical devices (Paragraph 0078 of Creighton, IV). Furthermore, the ultrasound image is placed in anatomical context and provides extra detail (Paragraph 0079 of Creighton, IV).
However, Creighton, IV is silent regarding a system, comprising:
guide a robot to position and maintain the transesophageal echocardiography probe at an assigned view of the target region in the fused image based on: (ii) a measured position of the robot.
In an analogous imaging field of endeavor, regarding cardiac ultrasound imaging, Wang teaches a system, comprising:
guide a robot to position and maintain the transesophageal echocardiography probe at an assigned view of the target region in the fused image based on: (ii) a measured position of the robot (Abstract teaches a robotically controlled endoscope can be used in cardiac procedures with user inputs. Paragraph 0100 teaches that the position values are obtained with the position sensors located on the robotic arm. Paragraphs 0100 and 0104 teach that the instrumental position and orientation is determined by the position sensors of the robot. Paragraph 0063 teaches that the robot’s arm is able to hold and position the endoscope. A processor is inherently present in computer systems to perform the computation tasks for image processing and data manipulation).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grbic and Creighton, IV with Wang’s teaching of robot guidance based on robot position. It would be obvious to one with ordinary skill in the art that the positional tracking of the robot could be incorporated into the coordinate systems of Mountney and Creighton, IV. Such a position tracking would precision control in an imaging environment that uses two imaging modalities. This modified apparatus would provide the user with the ability to perform minimally invasive surgical procedures (Paragraph 0014 of Wang). Furthermore, the modification would allow for additional degrees of freedom for more dexterous and precise control (Paragraph 0011 of Wang).

Regarding claim 14, modified Grbic teaches the system in claim 12, as discussed above.
Grbic further teaches a system, wherein the non-transitory memory further includes instructions that, when executed by the processor, cause the processor to: generate the annotation to be associated with a physical feature of the target region of the anatomy in the image of the first imaging modality and/or the image of the second imaging modality (Fig. 1 provides a fused image with the aortic and mitral valve models. Paragraph 1 of the Experimental Results teaches that the model is based off data sets and bounding boxes that have been annotated. Paragraphs 1-2 of the Trachea Modeling and Estimation teaches that the bounding boxes are utilizing cartesian space and utilizing the position and orientation space. See Eq. 1. Fig. 1 further shows the fused image where the model is present in the overlayed images and also shown with respect to a frame of reference  in the bottom right. Paragraph 3 of the Introduction teaches that the models can be done with TEE ultrasound that is fused to CT image data. Paragraph 2 of the Introduction teaches that the models are based on pre-operative data of the TEE and are used in relation to the CT. Fig. 3 shows fused images with the model marking the aortic valve. Table 3 further teaches, beyond the global position with orientation and coordinate information, the angular relationship to the C-arm of the CT device is determined. A processor is inherently present in CT and the computers used for computer modelling as that is what facilitates the logic functions of the computer).  

Regarding claim 15, modified Grbic teaches the system in claim 12, as discussed above.
Grbic further teaches a system, wherein the annotation includes a geometric shape, a contour, and/or a measurement (Fig. 1 provides a fused image with the aortic and mitral valve models. Paragraph 1 of the Experimental Results teaches that the model is based off data sets and bounding boxes that have been annotated. Paragraphs 1-2 of the Trachea Modeling and Estimation teaches that the bounding boxes are utilizing cartesian space and utilizing the position and orientation space. See Eq. 1. Fig. 1 further shows the fused image where the model is present in the overlayed images and also shown with respect to a frame of reference  in the bottom right. Paragraph 3 of the Introduction teaches that the models can be done with TEE ultrasound that is fused to CT image data. Paragraph 2 of the Introduction teaches that the models are based on pre-operative data of the TEE and are used in relation to the CT. Fig. 3 shows fused images with the model marking the aortic valve. Table 3 further teaches, beyond the global position with orientation and coordinate information, the angular relationship to the C-arm of the CT device is determined. A processor is inherently present in CT and the computers used for computer modelling as that is what facilitates the logic functions of the computer).  

Regarding claim 20, Grbic teaches a method for maintaining an imaging perspective, the method comprising: 
generating an annotation that includes geometric information about a target region of an anatomy in an image of a first imaging modality and/or an image of a second imaging modality, wherein the geometric information about the target region of the anatomy includes a coordinate position of the target region of the anatomy and an orientation angle of the target region of the anatomy (Paragraph 1 of the Experimental Results teaches that the model is based off data sets and bounding boxes that have been annotated. Paragraphs 1-2 of the Trachea Modeling and Estimation teaches that the bounding boxes are utilizing cartesian space and utilizing the position and orientation space. See Eq. 1. Fig. 1 further shows the fused image where the model is present in the overlayed images and also shown with respect to a frame of reference  in the bottom right. Paragraph 3 of the Introduction teaches that the models can be done with TEE ultrasound that is fused to CT image data. Paragraph 2 of the Introduction teaches that the models are based on pre-operative data of the TEE and are used in relation to the CT. Fig. 3 shows fused images with the model marking the aortic valve. Table 3 further teaches, beyond the global position with orientation and coordinate information, the angular relationship to the C-arm of the CT device is determined. A processor is inherently present in CT and the computers used for computer modelling as that is what facilitates the logic functions of the computer);
fusing the image of the first imaging modality and the image of the second imaging modality to provide a fused image that includes the annotation (Fig. 1 provides a fused image with the aortic and mitral valve models. Paragraph 1 of the Experimental Results teaches that the model is based off data sets and bounding boxes that have been annotated. Paragraphs 1-2 of the Trachea Modeling and Estimation teaches that the bounding boxes are utilizing cartesian space and utilizing the position and orientation space. See Eq. 1. Fig. 1 further shows the fused image where the model is present in the overlayed images and also shown with respect to a frame of reference  in the bottom right. Paragraph 3 of the Introduction teaches that the models can be done with TEE ultrasound that is fused to CT image data. Paragraph 2 of the Introduction teaches that the models are based on pre-operative data of the TEE and are used in relation to the CT. Fig. 3 shows fused images with the model marking the aortic valve. Table 3 further teaches, beyond the global position with orientation and coordinate information, the angular relationship to the C-arm of the CT device is determined. A processor is inherently present in CT and the computers used for computer modelling as that is what facilitates the logic functions of the computer); and
including the coordinate position of the target region of the anatomy included in the geometric information and the orientation angle of the target region of the anatomy included in the geometric information (Fig. 1 provides a fused image with the aortic and mitral valve models. Paragraph 1 of the Experimental Results teaches that the model is based off data sets and bounding boxes that have been annotated. Paragraphs 1-2 of the Trachea Modeling and Estimation teaches that the bounding boxes are utilizing cartesian space and utilizing the position and orientation space. See Eq. 1. Fig. 1 further shows the fused image where the model is present in the overlayed images and also shown with respect to a frame of reference  in the bottom right. Paragraph 3 of the Introduction teaches that the models can be done with TEE ultrasound that is fused to CT image data. Paragraph 2 of the Introduction teaches that the models are based on pre-operative data of the TEE and are used in relation to the CT. Fig. 3 shows fused images with the model marking the aortic valve. Table 3 further teaches, beyond the global position with orientation and coordinate information, the angular relationship to the C-arm of the CT device is determined. A processor is inherently present in CT and the computers used for computer modelling as that is what facilitates the logic functions of the computer).
However, Grbic is silent regarding a method, comprising:
guiding a robot to position and maintain an imaging probe at an assigned view of the target region based on: (i) the geometric information included in the annotation in the fused image, and (ii) a measured position of the robot.
In an analogous imaging field of endeavor, regarding x-ray and ultrasound fusion for cardiac imaging, Creighton, IV teaches a method, comprising:
guiding a robot to position and maintain an imaging probe at an assigned view of the target region based on: (i) the geometric information included in the annotation in the fused image (Paragraph 0080 teaches that the orientation and the position of the ultrasound catheter can be manipulated by robotic means. This navigation is done to ensure a view of the ultrasound catheter such that the medical device is always within its field of view. Paragraph 0074 teaches that the observation and identification to maintain the view is done with the x-ray imaging system that is able to localize the distal end of the medical device in relation to anatomical landmarks and with a frame of reference. Fig. 17 shows a fused image with a medical device in its field of view while present in the heart. Paragraph 0075 teaches that the ultrasound image plane can be fused with an x-ray image. Paragraph 0075 teaches that the location of the anatomical features or the tip of the medical device can be marked directly on the ultrasound image and the image can be fused with x-ray images. Paragraph 0067 teaches that the operating region for the catheter to be placed in is the heart. A processor is inherently present in computer systems to perform the computation tasks for image processing and data manipulation).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Grbic with Creighton, IV’s teaching of robot guidance to maintain an assigned view. The combination would implement the annotations of Grbic, with its angular and position coordinate information, and incorporating it to Creighton, IV’s utilization of robotic control based on annotation information. That is, the elaborated annotation form is input to perform robotic control. Such an input is a mere computation performance that can be done with programming. This modified method would provide the user with the ability to navigate with respect to marked anatomical points or medical devices (Paragraph 0078 of Creighton, IV). Furthermore, the ultrasound image is placed in anatomical context and provides extra detail (Paragraph 0079 of Creighton, IV).
However, Creighton, IV is silent regarding a method, comprising:
guiding a robot to position and maintain an imaging probe at an assigned view of the target region based on: (ii) a measured position of the robot.
In an analogous imaging field of endeavor, regarding cardiac ultrasound imaging, Wang teaches a method, comprising:
guiding a robot to position and maintain an imaging probe at an assigned view of the target region based on: (ii) a measured position of the robot (Abstract teaches a robotically controlled endoscope can be used in cardiac procedures with user inputs. Paragraph 0100 teaches that the position values are obtained with the position sensors located on the robotic arm. Paragraphs 0100 and 0104 teach that the instrumental position and orientation is determined by the position sensors of the robot. Paragraph 0063 teaches that the robot’s arm is able to hold and position the endoscope. A processor is inherently present in computer systems to perform the computation tasks for image processing and data manipulation).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grbic and Creighton, IV with Wang’s teaching of robot guidance based on robot position. It would be obvious to one with ordinary skill in the art that the positional tracking of the robot could be incorporated into the coordinate systems of Mountney and Creighton, IV. Such a position tracking would precision control in an imaging environment that uses two imaging modalities. This modified apparatus would provide the user with the ability to perform minimally invasive surgical procedures (Paragraph 0014 of Wang). Furthermore, the modification would allow for additional degrees of freedom for more dexterous and precise control (Paragraph 0011 of Wang).

Regarding claim 21, modified Grbic teaches the method in claim 20, as discussed above.
	Grbic further teaches a method, wherein the first imaging modality comprises an x-ray system and the second imaging modality comprises an ultrasound system (Paragraph 3 of the Introduction teaches that the models can be done with TEE ultrasound that is fused to CT image data. Paragraph 2 of the Introduction teaches that the models are based on pre-operative data of the TEE and are used in relation to the CT).

Regarding claim 22, modified Grbic teaches the method in claim 20, as discussed above.
	Grbic further teaches a method, wherein generating the annotation includes adding the annotation automatically to be associated with a physical feature-6-Application No.: 16/069,082Attorney Docket No: 2015PO1002WOJSResponse to Office Action dated March 30, 2022 of the target region of the anatomy in the image of the first imaging modality and/or the image of the second imaging modality (Fig. 1 provides a fused image with the aortic and mitral valve models. Paragraph 1 of the Experimental Results teaches that the model is based off data sets and bounding boxes that have been annotated. Paragraphs 1-2 of the Trachea Modeling and Estimation teaches that the bounding boxes are utilizing cartesian space and utilizing the position and orientation space. See Eq. 1. Fig. 1 further shows the fused image where the model is present in the overlayed images and also shown with respect to a frame of reference  in the bottom right. Paragraph 3 of the Introduction teaches that the models can be done with TEE ultrasound that is fused to CT image data. Paragraph 2 of the Introduction teaches that the models are based on pre-operative data of the TEE and are used in relation to the CT. Fig. 3 shows fused images with the model marking the aortic valve. Table 3 further teaches, beyond the global position with orientation and coordinate information, the angular relationship to the C-arm of the CT device is determined. A processor is inherently present in CT and the computers used for computer modelling as that is what facilitates the logic functions of the computer).  

Regarding claim 24, modified Grbic teaches the method in claim 20, as discussed above.
	Grbic further teaches a method, wherein the annotation is added manually to the image of the first imaging modality and/or the image of a second imaging modality via an interface (Paragraph 1 of the Experimental Results teaches that the model is based off data sets and bounding boxes that have been annotated and users are able to input the placement of bounding boxes and anatomical landmarks that establish the model).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic et al. ("Model-Based Fusion of CT and Non-Contrasted 3D C-Arm CT: Application to Transcatheter Valve Therapies", 2012, IEEE, pages 1192-1195) in view of Creighton, IV et al. (PGPUB No. US 2009/0062646) further in view of Wang (PGPUB No. US 2005/0228365) further in view of Rajan et al. (US Patent No. 5,906,578).

Regarding claim 4, modified Grbic teaches the system in claim 3, as discussed above.
	However, the combination of Grbic, Creighton, IV, and Wang is silent regarding a system, wherein the assigned view includes an "en face" view, a mid-esophageal four-chamber view, a long-axis view, a transgastric view, and/or a tri-leaflet aortic valve view.  
	In an analogous imaging field of endeavor, regarding transesophageal echocardiographic imaging, Rajan teaches a system, wherein the assigned view includes an "en face" view, a mid-esophageal four-chamber view, a long-axis view, a transgastric view, and/or a tri-leaflet aortic valve view (Col. 2, lines 30-33, teaches that the image in Fig. 7 is an image of the aortic valve and that the image in Fig. 8a is a long axis image of the 4 chambers of the heart).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grbic, Creighton, IV, and Wang with Rajan’s teaching of imaging in a long axis view and an aortic valve image. This modified system would allow a user to automate and simplify the task of obtaining a desired internal view of the patient and maintain this view during position changes of the patient (Col. 1, lines 48-59 of Rajan).

Regarding claim 13, modified Grbic teaches the system in claim 10, as discussed below.
However, the combination of Grbic, Creighton, IV, and Wang is silent regarding a system, wherein the assigned view includes an "en face" view, a mid-esophageal four-chamber view, a long-axis view, a transgastric view, and/or a tri-leaflet aortic valve view.
In an analogous imaging field of endeavor, regarding transesophageal echocardiographic imaging, Rajan teaches a system, wherein the assigned view includes an "en face" view, a mid-esophageal four-chamber view, a long-axis view, a transgastric view, and/or a tri-leaflet aortic valve view (Col. 2, lines 30-33, teaches that the image in Fig. 7 is an image of the aortic valve and that the image in Fig. 8a is a long axis image of the 4 chambers of the heart).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grbic, Creighton, IV, and Wang with Rajan’s teaching of imaging in a long axis view and an aortic valve image. This modified system would allow a user to automate and simplify the task of obtaining a desired internal view of the patient and maintain this view during position changes of the patient (Col. 1, lines 48-59 of Rajan).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic et al. ("Model-Based Fusion of CT and Non-Contrasted 3D C-Arm CT: Application to Transcatheter Valve Therapies", 2012, IEEE, pages 1192-1195) in view of Creighton, IV et al. (PGPUB No. US 2009/0062646) further in view of Wang (PGPUB No. US 2005/0228365) further in view of Mountney et al. ("Ultrasound and Fluoroscopic Images Fusion by Autonomous Ultrasound Probe Detection", October 2012).

Regarding claim 6, modified Grbic teaches the system in claim 5, as discussed above.
	However, the combination of Grbic, Creighton, IV, and Wang is silent regarding a system, wherein the annotation further includes features of an interventional device in the image of the first imaging modality and/or the image of the second imaging modality.
	In an analogous imaging field of endeavor, regarding image fusion and the establishment of GUI elements on a display, Mountney teaches a system, wherein the annotation further includes features of an interventional device in the image of the first imaging modality and/or the image of the second imaging modality (Fig. 4 shows the fluoroscopic images of the TEE probe with the coordinate vectors that are showing the detected pose in the anatomy. This pose indicates the position and orientation relative to the anatomy. Furthermore, a visualized mitral valve model is shown in relation to a catheter in the fluoroscopic images).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grbic, Creighton, IV, and Wang with Mountney’s teaching of denoting annotations on interventional tools. This modified apparatus would allow the user to detect and track pose information of the tools with accuracy and a short computation time (Abstract of Mountney). Furthermore, the modification of annotating the pose information of the tool allows for alignment and visualization (Paragraph 1 of Fusion Framework of Mountney).

Regarding claim 17, modified Grbic teaches the system in claim 12, as discussed above.
Grbic further teaches a system, further comprising: 
an interface for manually adding the annotation using the display device (Paragraph 1 of the Experimental Results teaches that the model is based off data sets and bounding boxes that have been annotated and users are able to input the placement of bounding boxes and anatomical landmarks that establish the model).
However, the combination of Grbic, Creighton, IV, and Wang is silent regarding a system, a display device having a screen to display the fused image of the first imaging modality and the second imaging modality such that the fused image maintains the assigned view.
In an analogous imaging field of endeavor, regarding image fusion and the establishment of GUI elements on a display, Mountney teaches a system, a display device having a screen to display the fused image of the first imaging modality and the second imaging modality such that the fused image maintains the assigned view (Fig. 1 teaches a visualization step with the fused image. Fusion Framework section teaches the images of two modalities are fused together).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grbic, Creighton, IV, and Wang with Mountney’s teaching of displaying an assigned view. This modified apparatus would allow the user to detect and track pose information of the tools with accuracy and a short computation time (Abstract of Mountney). Furthermore, the modification of annotating the pose information of the tool allows for alignment and visualization (Paragraph 1 of Fusion Framework of Mountney).

Claims 8, 11, 16, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic et al. ("Model-Based Fusion of CT and Non-Contrasted 3D C-Arm CT: Application to Transcatheter Valve Therapies", 2012, IEEE, pages 1192-1195) in view of Creighton, IV et al. (PGPUB No. US 2009/0062646) further in view of Wang (PGPUB No. US 2005/0228365) further in view of Itkowitz et al. (PGPUB No. US 2010/0318099).

Regarding claim 8, modified Grbic teaches the system in claim 2, as discussed above.
	However, the combination of Grbic, Creighton, IV, and Wang is silent regarding system, wherein the robot guidance processor tracks a movement of the annotation, wherein the movement of the annotation correlates with a movement of the target region of the anatomy.
	In an analogous imaging field of endeavor, regarding robotic medical diagnosis and treatment of the heart, Itkowitz teaches a system, wherein the robot guidance processor tracks a movement of the annotation, wherein the movement of the annotation correlates with a movement of the target region of the anatomy (Paragraph 0075 teaches that the marker and measurements are displayed on an image via superimposition. Paragraph 0080 teaches that the measurements of a beating heart are obtained over time with the measurements following the movement cycle. Paragraph 0041 teaches that the robotic system is able to manipulate an endoscope and paragraph 0080 teaches that this can function and acquisition measurements in moving tissues such as the heart).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grbic, Creighton, IV, and Wang with Itkowitz’s teaching of annotations following tissue movement. This modified system would provide the user with improved robotic and measurement systems that are able to designate discrete 3F point locations, contours, and structural information (Paragraph 0004 of Itkowitz). Furthermore, such modifications with measurement and designation information, the robotic system has increased accuracy (Paragraph 0010 of Itkowitz).

Regarding claim 11, modified Grbic teaches the system in claim 2, as discussed above.
	However, the combination of Grbic, Creighton, IV, and Wang is silent regarding system, further comprising an interface for a user to manually guide the robot using sensory feedback and the annotation as a reference.
In an analogous imaging field of endeavor, regarding robotic medical diagnosis and treatment of the heart, Itkowitz teaches a system, further comprising an interface for a user to manually guide the robot using sensory feedback and the annotation as a reference (Paragraph 0075 teaches that the marker and measurements are displayed on an image via superimposition. Paragraph 0080 teaches that the measurements of a beating heart are obtained over time with the measurements following the movement cycle. Paragraph 0048 teaches that the manipulators can be used in a manual configuration. Paragraph 0050 teaches the interface and display are used in measurement mode selection).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grbic, Creighton, IV, and Wang with Itkowitz’s teaching of robot guidance based on sensory feedback and annotation information. This modified system would provide the user with improved robotic and measurement systems that are able to designate discrete 3F point locations, contours, and structural information (Paragraph 0004 of Itkowitz). Furthermore, such modifications with measurement and designation information, the robotic system has increased accuracy (Paragraph 0010 of Itkowitz).

Regarding claim 16, modified Mountney teaches the system in claim 12, as discussed above.
	However, the combination of Grbic, Creighton, IV, and Wang is silent regarding system, wherein the non-transitory memory further includes instructions that, when executed by the processor, cause the processor to: track a movement of the annotation to adjust a position of the transesophageal echocardiography probe, wherein the movement of the annotation correlates with a movement of the target region of the anatomy.
In an analogous imaging field of endeavor, regarding robotic medical diagnosis and treatment of the heart, Itkowitz teaches a system, wherein the non-transitory memory further includes instructions that, when executed by the processor, cause the processor to: track a movement of the annotation to adjust a position of the transesophageal echocardiography probe, wherein the movement of the annotation correlates with a movement of the target region of the anatomy (Paragraph 0075 teaches that the marker and measurements are displayed on an image via superimposition. Paragraph 0080 teaches that the measurements of a beating heart are obtained over time with the measurements following the movement cycle. Paragraph 0041 teaches that the robotic system is able to manipulate an endoscope and paragraph 0080 teaches that this can function and acquisition measurements in moving tissues such as the heart).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grbic, Creighton, IV, and Wang with Itkowitz’s teaching of annotations following tissue movement. This modified system would provide the user with improved robotic and measurement systems that are able to designate discrete 3F point locations, contours, and structural information (Paragraph 0004 of Itkowitz). Furthermore, such modifications with measurement and designation information, the robotic system has increased accuracy (Paragraph 0010 of Itkowitz).

	Regarding claim 19, modified Grbic teaches the system in claim 12, as discussed above.
	However, the combination of Grbic, Creighton, IV, and Wang is silent regarding system, further comprising an interface for a user to manually guide the robot using sensory feedback and the annotation as a reference.
	In an analogous imaging field of endeavor, regarding robotic medical diagnosis and treatment of the heart, Itkowitz teaches further comprising an interface for a user to manually guide the robot using sensory feedback and the annotation as a reference (Paragraph 0075 teaches that the marker and measurements are displayed on an image via superimposition. Paragraph 0080 teaches that the measurements of a beating heart are obtained over time with the measurements following the movement cycle. Paragraph 0048 teaches that the manipulators can be used in a manual configuration. Paragraph 0050 teaches the interface and display are used in measurement mode selection).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grbic, Creighton, IV, and Wang with Itkowitz’s teaching of robot guidance based on sensory feedback and annotation information.  This modified system would provide the user with improved robotic and measurement systems that are able to designate discrete 3F point locations, contours, and structural information (Paragraph 0004 of Itkowitz). Furthermore, such modifications with measurement and designation information, the robotic system has increased accuracy (Paragraph 0010 of Itkowitz).

	Regarding claim 23, modified Grbic teaches the method in claim 20, as discussed above.
	However, the combination of Grbic, Creighton, IV, and Wang is silent regarding a method, further comprising calculating guidance of the robot including tracking movement of the annotation in a stored sequence of images to determine position of the robot, wherein the movement of the annotation correlates with a movement of the target region of the anatomy.  
	In an analogous imaging field of endeavor, regarding robotic medical diagnosis and treatment of the heart, Itkowitz teaches a method, further comprising calculating guidance of the robot including  tracking movement of the annotation in a stored sequence of images to determine position of the robot, wherein the movement of the annotation correlates with a movement of the target region of the anatomy (Paragraph 0075 teaches that the marker and measurements are displayed on an image via superimposition. Paragraph 0080 teaches that the measurements of a beating heart are obtained over time with the measurements following the movement cycle. Paragraph 0041 teaches that the robotic system is able to manipulate an endoscope and paragraph 0080 teaches that this can function and acquisition measurements in moving tissues such as the heart).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grbic, Creighton, IV, and Wang with Itkowitz’s teaching of annotations following tissue movement. This modified method would provide the user with improved robotic and measurement systems that are able to designate discrete 3F point locations, contours, and structural information (Paragraph 0004 of Itkowitz). Furthermore, such modifications with measurement and designation information, the robotic system has increased accuracy (Paragraph 0010 of Itkowitz).

Claims 10, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Grbic et al. ("Model-Based Fusion of CT and Non-Contrasted 3D C-Arm CT: Application to Transcatheter Valve Therapies", 2012, IEEE, pages 1192-1195) in view of Creighton, IV et al. (PGPUB No. US 2009/0062646) further in view of Wang (PGPUB No. US 2005/0228365) further in view of Ryu et al. (PGPUB No. US 2016/0019441).

Regarding claim 10, modified Grbic teaches the system in claim 1, as discussed above.
	However, the combination of Grbic, Creighton, IV, and Wang is silent regarding a system, comprising a warning processor operable with the annotation processor to continuously monitor differences between an annotation in a current image of the first imaging modality and/or the second imaging modality and an annotation in a previous image of the first imaging modality and/or the second imaging modality.
In an analogous imaging field of endeavor, regarding the design and operation of multi-modal systems, Ryu teaches a system, comprising a warning processor operable with the annotation processor to continuously monitor differences between an annotation in a current image of the first imaging modality and/or the second imaging modality and an annotation in a previous image of the first imaging modality and/or the second imaging modality (Paragraph 0069 teaches that the difference or similarity between histograms of a current image with those of a previous image. Paragraph 0075 teaches that the histograms can be displayed in the feature information 52. Paragraph 0063 teaches the system works in real-time).	
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grbic, Creighton, IV, and Wang with Ryu’s teaching of monitoring the differences between annotations in various ways. This modified system would provide the user with the ability to image parts of interest in an inexpensive manner and assist in fast diagnosis (Paragraph 0005 of Ryu).

Regarding claim 18, modified Grbic teaches the system in claim 12, as discussed above.
	However, the combination of Grbic, Creighton, IV, and Wang is silent regarding a system, wherein the non-transitory memory further includes instructions that, when executed by the processor, cause the processor to: monitor differences between an annotation in the assigned view and an annotation in a previous view of the target region of the anatomy.
In an analogous imaging field of endeavor, regarding the design and operation of multi-modal systems, Ryu teaches a system, wherein the non-transitory memory further includes instructions that, when executed by the processor, cause the processor to: monitor differences between an annotation in an the assigned view and an annotation in a previous view of the target region of the anatomy (Paragraph 0069 teaches that the difference or similarity between histograms of a current image with those of a previous image. Paragraph 0075 teaches that the histograms can be displayed in the feature information 52. Paragraph 0063 teaches the system works in real-time).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grbic, Creighton, IV, and Wang with Ryu’s teaching of monitoring the differences between annotations in various ways. This modified system would provide the user with the ability to image parts of interest in an inexpensive manner and assist in fast diagnosis (Paragraph 0005 of Ryu).

Regarding claim 25, modified Grbic teaches the method in claim 20, as discussed above.
	However, the combination of Grbic, Creighton, IV, and Wang is silent regarding a method, further comprising monitoring differences between an annotation in a current image of the first imaging modality and/or the second imaging modality and an annotation in a previous image of the first imaging modality and/or the second imaging modality.
In an analogous imaging field of endeavor, regarding the design and operation of multi-modal systems, Ryu teaches a method, further comprising monitoring differences between an annotation in a later stored image of the first imaging modality and/or the second imaging modality and an annotation in a previous image of the first imaging modality and/or the second imaging modality (Paragraph 0069 teaches that the difference or similarity between histograms of a current image with those of a previous image. Paragraph 0075 teaches that the histograms can be displayed in the feature information 52. Paragraph 0063 teaches the system works in real-time).	
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Grbic, Creighton, IV, and Wang with Ryu’s teaching of monitoring the differences between annotations in various ways. This modified system would provide the user with the ability to image parts of interest in an inexpensive manner and assist in fast diagnosis (Paragraph 0005 of Ryu).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Balzer et al. ("Initial clinical experience using the EchoNavigator-system during structural heart disease interventions", 26 September 2015, World Journal of Cardiology, Volume 7 Issue 9, pages 562-570): Teaches image fusion of TEE and x-ray images based on orientation and position information of a target.
Kronzon et al. ("Optimal Imaging for Guiding TAVR: Transesophageal or Transthoracic Echocardiography, or Just Fluoroscopy", 2015, American College of Cardiology Foundation, pages 361-370): Teaches the control and maintenance of a robotic system with a cardiac field of view based on annotations on anatomical features that denote orientation angular information and positional information that are located on images. Also teaches image fusion.
Lang et al. ("Feature-based US to CT registration of the aortic root", 2011, Medical Imaging 2011: Visualization, Image-Guided Procedures, and Modeling, pages 1-10):
Mori et al. ("Medical Image Computing and Computer-Assisted Intervention", 2013, 16th International Conference Nagoya, Japan) (Note: Filed has been provided in two parts with ~350 pages each): Teaches the control and maintenance of a robotic system with a cardiac field of view based on annotations on anatomical features that denote orientation angular information and positional information that are located on images. Also teaches image fusion.
Ishikawa et al. (PGPUB No. US 2011/0246129 ): Teaches the marking of anatomical features with angular and coordinate information in an image.
Miao et al. (PGPUB No. US 2018/0130200): Teaches TEE ultrasound and fluoroscopy image fusion.
Shahidi (PGPUB No. US 2007/0225553): Teaches robotic guidance based on images and maintaining the field of view.
Altman et al. (PGPUB No. US 2007/0106147): Teaches the control and maintenance of a robotic system with a cardiac field of view based on annotations on anatomical features that denote orientation angular information and positional information that are located on images.
Yamazaki (US Patent No. 5,622,174): Annotating angular and positional information on an anatomical feature on an image and using a probe control based on the annotations.
Shaham et al. (PGPUB No. US 2015/0110373): Teaches the input of annotation information in an object.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Defintion: an arbitrary set of axes with reference to which the position or motion of something is described or physical laws are formulated (Link: Frame of reference Definition & Meaning - Merriam-Webster)
        2 Defintion: an arbitrary set of axes with reference to which the position or motion of something is described or physical laws are formulated (Link: Frame of reference Definition & Meaning - Merriam-Webster)
        3 Defintion: an arbitrary set of axes with reference to which the position or motion of something is described or physical laws are formulated (Link: Frame of reference Definition & Meaning - Merriam-Webster)
        4 Defintion: an arbitrary set of axes with reference to which the position or motion of something is described or physical laws are formulated (Link: Frame of reference Definition & Meaning - Merriam-Webster)
        5 Defintion: an arbitrary set of axes with reference to which the position or motion of something is described or physical laws are formulated (Link: Frame of reference Definition & Meaning - Merriam-Webster)